Matter of Jamiyla S. J. v Kenneth D. (2019 NY Slip Op 09358)





Matter of Jamiyla S. J. v Kenneth D.


2019 NY Slip Op 09358


Decided on December 26, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 26, 2019

Renwick, J.P., Manzanet-Daniels, Oing, Singh, González, JJ.


10635

[*1] In re Jamiyla S. J., Petitioner-Appellant,
vKenneth D., Respondent-Respondent.


George E. Reed, Jr., White Plains, for appellant.
Kenneth M. Tuccillo, Hastings on Hudson, for respondent.
Elisa Barnes, New York, attorney for the child.

Order, Family Court, New York County (Stephanie Schwartz, Referee), entered on or about January 26, 2018, which, after a hearing, dismissed the petition for custody modification, unanimously reversed, on the law, without costs, the petition reinstated, and the matter remanded for a hearing to determine whether the proposed modification is in the best interests of the child.
Petitioner demonstrated a change in circumstances warranting modification of the parties' stipulation of shared custody (see Matter of Sergei P. v Sofia M., 44 AD3d 490 [1st Dept 2007]; Matter of Michael G. v Katherine C., 167 AD3d 494 [1st Dept 2018]). Respondent's post-stipulation failure to disclose to petitioner his conviction on drug charges and his court-mandated admission to a drug treatment facility was a breach of the trust required in a shared custody arrangement; it effected a significant change in circumstances, and was not merely, as Family Court found, an imprudent lapse in judgment.
The threshold issue of changed circumstances being thus disposed of, the matter is remanded for a determination of whether petitioner's proposed modification of custody is in the best interests of the child (Sergei P., 44 AD3d at 490; Michael C., 167 AD3d at 495).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 26, 2019
CLERK